DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 07/19/21 is acknowledged.
Contrary to Applicant’s assertion, claims 2, 5 and 8 do not read on elected Species A.  Claim 2, as it recites a tie-rod, is specific to the species of Fig. 2c (non-elected Species B), and claim 5 (and its dependent claim 8), as it recites a threaded rod and nut, is specific to Fig. 2b (non-elected Species B).  
Accordingly, claims 2, 5 and 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/21



Claim Objections
Claims 6, 10 and 14-15 are objected to because of the following informalities:  
Claim 6, lines 1-2, the phrase “a first of the two parts” is to be replaced with --the first of the two parts--, as “a first of the two parts” is already introduced in claim 1.
Claim 6, line 2, the phrase “a second of the two parts” is to be replaced with --the second of the two parts--, as “a second of the two parts” is already introduced in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-4, 6-7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7, line 2, “the female frustoconical surface” lacks proper antecedent basis.
Claim 7, line 4, “the male frustoconical surface” lacks proper antecedent basis.
Claim 10, line 3, “the second part” is to be replaced with --the first part--.
Claim 11, line 2, “the extractor” lacks proper antecedent basis.
Claim 12, line 2, “the second part” is to be replaced with --the first part--.
Claim 12, line 3, “the first part” is to be replaced with --the second part--.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7, 9 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beadle (US 6,902,200).
As to claim 1, Beadle discloses the fluidic connector intended to enable the circulation of a fluid and comprising two parts (104, 102) configured to be coupled (see figures), each of the parts comprising a channel (118, 116), the two channels communicating when the two parts are coupled (Fig. 6), the fluid being intended to be conveyed by the two channels, the fluidic connector further comprising a locking mechanism (134) configured to bear on a first of the two parts and to exert a force on a second of the two parts in order to hold the two parts in position when the two parts are coupled, the locking mechanism passing through an opening in the first of two parts (see Figs. 1-3 and 6-7).
Although Beadle’s connector is not shown to have a fluid flowing therethrough, it certainly is capable of circulating a fluid from one end to the other, and as such, is considered to be a “fluidic connector” that is intended to enable the circulation of a fluid.

As to claim 3, Beadle discloses the fluidic connector according to Claim 1, further comprising a seal (125) separating the channels from the opening.

As to claim 4, Beadle discloses the fluidic connector according to Claim 1, wherein the locking mechanism comprises a screw (134), a head of which bears on the first part (Fig. 6), the screw passing through the opening and cooperating with a screwthread produced in an axial end of the second part (Figs. 6 and 7).

As to claim 6, Beadle discloses the fluidic connector according to Claim 1, wherein a first of the two parts comprises a female frustoconical surface (as at 120), wherein a second of the two parts comprises a male frustoconical surface (as at 122), the two frustoconical surfaces being complementary, an interference fit between the two frustoconical surfaces wherein the locking mechanism is configured to exert a force on the second part along an axis of the female frustoconical surface (see Figs. 6 and 7).

As to claim 7, Beadle discloses the fluidic connector according to Claim 4, wherein the screw extends along the axis of the female frustoconical surface and wherein the screwthread is produced in an axial end of the second part forming the smallest diameter section of the male frustoconical surface (see Figs. 6 and 7).

As to claim 9, Beadle discloses the fluidic connector according to Claim 7, wherein the locking mechanism exerts a force at the centre of the axial end of the second part (see Figs. 6 and 7).

As to claim 14, Beadle discloses a fluidic connector according to Claim 6, wherein the two frustoconical surfaces are each a surface of revolution about an axis (Figs. 6 and 7), the axes of the two frustoconical surfaces coinciding once the two parts of the connector are coupled, and wherein the fluidic connector comprises a set of angular abutments (110, 112) configured to define at least one orientation of the two parts about the coincident axes.
15, Beadle discloses a fluidic connector according to Claim 14, wherein the set of angular abutments is configured to define a plurality of angular orientations of the two parts about the coincident axes, one of the orientations (assembled orientation) enabling communication to be established between the two channels, another of the orientations (disassembled orientation) enabling interruption of the communication between the two channels.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and

Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beadle in view of Official Notice.
As to claim 10, Beadle discloses the fluidic connector according to Claim 6, wherein the two frustoconical surfaces have an angle at the apex defined to provide self-adhesion of the two frustoconical surfaces once fitted together.  Refer to Figs. 6 and 7.
Beadle fails to teach that the second part comprises an extractor able to exert a force opposite the traction enabling decoupling of the two parts.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ an extractor in the form of a drill having a screw bit in order to decouple the two parts in Beadle.
As to claim 11, Beadle in view of Official Notice discloses the fluidic connector according to Claim 4, wherein the screw is configured to bear on the extractor (the screw bit) in order to exert on the first part a force oriented in such a manner as to decouple the two frustoconical surfaces.
As to claim 13, Beadle in view of Official Notice discloses a fluidic connector according to Claim 11, wherein the extractor is configured to render the screw captive, for instance when the extractor is engaged with the screw.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beadle in view of Official Notice, and further in view of McLaughlin et al (US 6,260,888).
As to claim 12, Beadle in view of Official Notice discloses the fluidic connector according to Claim 11, except that the screw bears on the second part via an elastic element tending to move the screw away from its seat after unscrewing the screw from the screwthread of the first part.

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Beadle to include a spring at the screw head, as taught by McLaughlin et al, in order to better accommodate relative movement of the connector and connector components.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jensen (US 6,456,682) discloses an elbow coupling having a screw as a locking mechanism.
Bridgland, Jr. (US 3,507,521) discloses a branched coupling having a screw as a locking mechanism.
Miller (US 353,154) discloses an elbow coupling having a screw as a locking mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


James M. Hewitt II

Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679